78517: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-47011: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78517


Short Caption:TAYLOR VS. COLONCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A782057Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:04/12/2019 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:05/14/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAmerican Gaming AssociationJason B. Sifers
							(McDonald Carano LLP/Las Vegas)
						Jeffrey A. Silvestri
							(McDonald Carano LLP/Las Vegas)
						


AppellantJames TaylorAaron D. Ford
							(Attorney General/Carson City)
						Theresa M. Haar
							(Attorney General/Las Vegas)
						Edward L. Magaw
							(Attorney General/Las Vegas)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						


AppellantNevada Gaming Control BoardAaron D. Ford
							(Attorney General/Carson City)
						Theresa M. Haar
							(Attorney General/Las Vegas)
						Edward L. Magaw
							(Attorney General/Las Vegas)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						


RespondentNicholas G. ColonRobert A. Nersesian
							(Nersesian & Sankiewicz)
						Thea Marie Sankiewicz
							(Nersesian & Sankiewicz)
						





Docket Entries


DateTypeDescriptionPending?Document


04/09/2019Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


04/09/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-15377




04/09/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-15379




04/11/2019Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (Appellant Am. Gaming Ass'n) (SC)


04/11/2019Notice of Appeal DocumentsFiled Notice of Appeal. (Docketing statement mailed to counsel for appellant.) (Appellant Am. Gaming Ass'n) (SC)19-15794




04/12/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC).19-16193




04/15/2019Filing FeeFiling Fee Paid. $250.00 from McDonald Carano.  Check no. 28190. (Appellant American Gaming Ass'n) (SC)


04/19/2019Filing FeeFiling Fee due for Cross-Appeal. Filing fee will be forwarded by the District Court. (SC)


04/19/2019Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) (SC)19-17315




04/22/2019Filing FeeFiling Fee Paid. $250.00 from Nersesian & Sankiewicz. Check no. 4176. (Cross-Appeal) (SC)


04/26/2019Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals. (SC)19-18512




04/30/2019Docketing StatementFiled Appellant/Cross-Respondents' Nevada Gaming Control Board and James Taylor's Docketing Statement Civil Appeals. (SC)19-18899




04/30/2019Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge.19-18965




05/01/2019Other Incoming DocumentFiled Other Certificate of Service19-19016




05/01/2019Notice/IncomingFiled Appellant/Cross-Respondents' Nevada Gaming Control Board and James Taylor's Certificate of Service (Settlement Judge). (SC)19-19016




05/02/2019Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement Civil Appeals. (SC).19-19432




05/06/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-19781




05/08/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated For Appeal and Cross-Appeal. The appeal and cross-appeal are removed from the settlement program.  Appellants/Cross-Respondents and Respondent/Cross-Appellant: 14 days transcript request; Appellants/Cross-Respondents: 90 days opening brief and appendix.  Respondent/Cross-Appellant: 30 days from opening brief to file combined answering brief on appeal and opening brief on cross-appeal.  Appellants/Cross-Respondents: 30 days from that combined brief to file combined reply brief on appeal and answering brief on cross-appeal. Respondent/Cross-Appellant: 14 days from that combined brief to file reply brief on cross-appeal. (SC).19-20111




05/22/2019Transcript RequestFiled Appellant/Cross-Respondent Nevada Gaming Control Board's Request for Transcript of Proceedings. Transcripts requested: 12/20/18. To Court Reporter: Melissa Murphy-Delgado. (SC)19-22311




06/26/2019Order/ProceduralFiled Order to Show Cause.  Respondent/cross-appellant shall have 30 days from the date of this order to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellants/cross-respondents may file any reply within 14 days of respondent/cross-appellant's response.  Briefing is suspended.  (SC)19-27473




07/26/2019MotionFiled Respondent/Cross-Appellant's Response to Order to Show Cause. (SC)19-31715




08/09/2019MotionFiled Appellants/Cross-Respondents'' Response to Respondent/Cross-Appellant's Answer to the Order to Show Cause. (SC)19-33629




09/06/2019Order/ProceduralFiled Order Dismissing Cross-Appeal. Accordingly, "this court orders the cross-appeal dismissed." Briefing of this appeal is reinstated.  Appellants shall have 60 days from the date of this order to file and serve their opening briefs. SNP19-JH/LS/AS. (SC).19-37324




09/23/2019Notice/IncomingFiled Notice of Appearance (Heidi Parry Stern, Solicitor General as counsel for Appellants). (SC)19-39563




11/04/2019BriefFiled Appellants' James Taylor and Nevada Gaming Control Board's Opening Brief. (SC)19-45133




11/04/2019AppendixFiled Appellants' Appendix (James Taylor and Nevada Gaming Control Board). (SC)19-45134




11/05/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant American Gaming Association's Opening Brief and Appendix due: November 19, 2019. (SC).19-45322




11/13/2019BriefFiled American Gaming Association's Joinder to Appellants James Taylor and Nevada Gaming Control Board's Opening Brief. (SC)19-46548




12/13/2019AppendixFiled Respondent's Appendix. (SC).19-50719




12/13/2019BriefFiled Respondent's Answering Brief. (SC).19-50722




01/13/2020BriefFiled Appellants James Taylor and Nevada Gaming Control Board's Reply Brief. (SC)20-01463




01/13/2020BriefFiled American Gaming Association's Joinder to Appellants James Taylor and Nevada Gaming Control Board's Reply Brief. (SC)20-01564




01/14/2020Case Status UpdateBriefing Completed/To Screening. (SC)


05/14/2020Order/ProceduralFiled Order Submitting For Decision Without Oral Argument. (SC).20-18416




07/30/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Gibbons/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Gibbons/Silver. 136 Nev. Adv. Opn. No. 50. SNP20-MG/LS/AS. (SC).20-27735




08/17/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Petition for Rehearing Due: August 31,2020. (SC)20-30327




08/31/2020Post-Judgment PetitionFiled Appellee's (Dr. Colon's) Petition for Rehearing (Respondent's). (SC)20-32083




08/31/2020Filing FeeFiling fee paid. E-Payment $150.00 from Robert A. Nersesian. (SC)


10/01/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC).20-36012




10/14/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent shall have until October 29, 2020, to file and serve a petition for en banc reconsideration(SC)20-37756




10/29/2020Post-Judgment PetitionFiled Appellee's (Respondent) (Dr. Colon's) Petition for En Banc Consideration. (SC)20-39737




11/20/2020Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration. Answer due: 14 days. (SC)20-42458




12/04/2020Post-Judgment PetitionFiled Appellants James Taylor and Nevada Gaming Control Board's Answer to Respondent's Petition for En Banc Reconsideration. (SC)20-43921




12/04/2020Notice/IncomingFiled American Gaming Association's Joinder to Appellants James Taylor and Nevada Gaming Control Board's Answer to Respondent's Petition for En Banc Reconsideration. (SC)20-44008




12/31/2020Order/ProceduralFiled Order Amending Opinion. The amended opinion, which replaces the opinion filed on July 30, is being filed concurrently with this order. (SC).20-47009




12/31/2020Opinion/DispositionalFiled Authored Amended Opinion. "Reversed and remanded." Before: Gibbons/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Gibbons/Silver. 136 Nev. Adv. Opn. No. 50. SNP20-MG/LS/AS. (SC).20-47011




01/15/2021MotionFiled Respondent's Motion to Allow Supplemental Briefing on Colon's Petition for En Banc Reconsideration or Alternatively, Motion for Instructions. (SC)21-01537




01/15/2021MotionFiled Respondent's Motion to Strike Amended Decision by Three Member Panel. (SC)21-01546




01/19/2021Post-Judgment PetitionFiled Appellee's (Dr. Colon's) Petition for Rehearing of Amended Decision. (SC)21-01607




01/19/2021Filing FeeFiling fee paid. E-Payment $150.00 from Robert A. Nersesian. (SC)


01/22/2021MotionFiled Appellants James Taylor and Nevada Gaming Control Board's Opposition to Respondents' Motion to Allow Supplemental Briefing on Colon's Petition for En Banc Reconsideration or Alternatively, Motion for Instructions. (SC)21-02036




01/22/2021MotionFiled Appellants James Taylor and Nevada Gaming Control Board's Opposition to Respondent's Motion to Strike Amended Decision by Three Member Panel. (SC)21-02037




01/22/2021Notice/IncomingFiled American Gaming Association's Joinder to Appellants James Taylor and Nevada Gaming Control Board's Opposition to Respondent's Motion to Allow Supplemental Briefing on Colon's Petition for En Banc Reconsideration or Alternatively, Motion for Instructions. (SC)21-02083




01/22/2021Notice/IncomingFiled American Gaming Association's Joinder to Appellants James Taylor and Nevada Gaming Control Board's Opposition to Respondent's Motion to Strike Amended Decision by Three Member Panel. (SC)21-02085




01/28/2021MotionFiled Respondent's Reply to Appellants James Taylor and Nevada Gaming Control Board's Opposition to Respondent's Motion to Allow Supplemental Briefing on Colon's Petition for En Banc Consideration or Alternatively, Motion for Instructions. (SC)21-02729




01/28/2021MotionFiled Respondent's Reply to Appellants James Taylor and Nevada Gaming Control Board's Opposition to Respondent's Motion to Strike Amended Decision. (SC)21-02734




02/04/2021Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  fn1[We deny respondent's motion to allow supplemental briefing on the petition for en banc reconsideration or alternatively, motion for instructions and motion to strike amended decision by three-member panel filed on January 15, 2021.  Respondent's petition for rehearing of the amended opinion filed on December 31, 2020, will be considered in the ordinary course.]   EN BANC  (SC)21-03419




02/25/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  fn1[The Honorable Mark Gibbons, did not participate in the decision of this matter due to his retirement January 4, 2021.]  (SC)21-05582




03/10/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Petition for En Banc Reconsideration due:  March 25, 2021.  (SC)21-06993




03/25/2021Post-Judgment PetitionFiled Appellee's (Dr. Colon's) Petition for En Banc Reconsideration of the Panel's Amended Opinion. (SC)21-08633




04/05/2021Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration. Answer due: 14 days. (SC)21-09778




04/19/2021Post-Judgment PetitionFiled Appellants' (James Taylor and Nevada Gaming Control Board's) Answer to Petition for En Banc Reconsideration of the Panel's Amended Opinion. (SC)21-11185




04/19/2021Notice/IncomingFiled American Gaming Association's Joinder to Appellants James Taylor and Nevada Gaming Control Board's Answer to Respondent's Petition for En Banc Reconsideration of the Panel's Amended Opinion.  (SC)21-11237




05/06/2021Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC. (SC)21-12994




06/01/2021RemittiturIssued Remittitur. (SC)21-15485




06/01/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/18/2021RemittiturFiled Remittitur. Received by District Court Clerk on June 3, 2021. (SC)21-15485





Combined Case View